Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/5/2020 has been entered.  All previous 112 rejections have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 


The application has been amended as follows: 
	In claim 1, line 15, the phrase “a line defined from the compression element to the at least one” has been changed to –wherein a straight line can be defined from the compression element to the at least one—
	In claim 5, line 2, the phrase “is not engaging” has been changed to –does not engage—
	In claim 11, line 2, the phrase “the engaging compression element against the tube,” has been changed to –the compression element against the tube—
In claim 16, line 2, the phrase “the counter acting element” has been changed to –the at least one counter acting element—
In claim 21, line 2, the phrase “the counter acting element” has been changed to –the at least one counter acting element—
In claim 23, line 2, the phrase “the rotation” has been changed to –a rotation—
In claim 24, line 2, the phrase “the concave side” has been changed to –a concave side—

 Allowable Subject Matter
Claims 1-8, 10-14, 16-27, 29 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record discloses or teaches in combination most of the particulars of the peristaltic pump of claim 1; however, the prior art does not further disclose or reasonably teach in combination the elements of the rotation axis, compression element and the at least one counter acting element are so arranged that a straight line can be defined from a compression element to the at least one counter acting element passing through the rotation axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746